After a careful consideration of this case, I have reached the conclusion that the court should have directed a verdict for the defendant as requested in writing. But the other members of the court do not concur in this conclusion, their views being stated by SAMFORD, J., and in accordance therewith the judgment of the lower court must be affirmed. My views are as follows:
The defendant was convicted for the offense of violating the prohibition law. A careful examination of the entire case fails to disclose any evidence, the tendency of which connects the defendant with either of the offenses charged in the affidavit. There was no evidence offered on the trial, nor was there any attempt to show that the defendant sold, offered for sale, or otherwise disposed of prohibited liquors. The evidence of the state consisted solely in the testimony of the officers who found some whisky buried in a barn in the city of Decatur. The barn was in the same neighborhood where the defendant lived and conducted her restaurant, but there was no testimony that in any manner connected the defendant with either the control or possession of this whisky, nor the control or possession of the premises upon which it was found.
The measure of proof in this case, as in all criminal cases, is that the evidence must satisfy the jury beyond a reasonable doubt that the defendant was guilty of one of the offenses comprehended in the affidavit. There was no such evidence in the instant case, and nothing in the case upon which a verdict of guilty could be predicated.
                      Opinion of the Court.